DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is acknowledged based on documents filed in India on 10/20/2018 and retrieved by the United States Patent and Trademark Office. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle et al. (US Patent Application Publication 2018/0232689 A1) in view of Goldstein et al. (US Patent Publication 10,318,917 B1) and Kakani (US Patent Application Publication 2018/0276428 A1).
Regarding Claim 1 and 10, Minvielle teaches:
A system/ method for generating customized alerts with computer vision (CV) and machine learning (ML), the system comprising (See Minvielle ¶ [0377] - describes a CV and ML system and [0348] - describes the system generating alerts based available individual conditions): 
a first camera in a first location (See Minvielle ¶ [0335] - describes optical sensors, comprising types of cameras in a hub configuration); 
a processor; and 
a computer-readable medium storing instructions that are operative when executed by the processor to (See Minvielle ¶ [0459-0460] - describes the system operating through a processor on a computer readable medium): 
receive imagery from the first camera; 
detect a container within the imagery; 
identify/ determine, by a CV component, a type of content/ contents within the container, wherein identifying the type of content further comprising (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product): 
While Minvielle relies on varying degrees of accuracy and threshold values to make decisions about extracted data from captured images, Minvielle does not explicitly teach: calculating a confidence value; comparing the confidence value to a confidence threshold; responsive to the confidence value being lower than the confidence threshold,  This is taught by Goldstein (See Col. 41 line 15 - Col. 42 line 18 - describes an inventory monitoring system that uses image analysis, confidence threshold values and human interaction to determine a change in the state of monitored inventory, wherein said human interaction is used when the system has “low confidence” [below a confidence threshold] in the data gathered from a comparison of a first and second image).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a corrective action in a system that makes decisions when said system does not have enough confidence to make said decision, thereby increasing the accuracy and the efficiency of the system through training.
Further, Minvielle teaches: sending a prompt for user verification, wherein the user verification is used to further train the CV component (See Minvielle ¶ [0416-0417] - describes the system prompting a user through an interface for corrections to identified products to further refine the training of the machine learning models used for product identification); 
While Minvielle relies on varying degrees of accuracy and threshold values to make decisions about extracted data from captured images, Minvielle does not explicitly teach:
responsive to the confidence value being at or above the confidence threshold This is taught by Goldstein (See Col. 41 line 15 - Col. 42 line 18 - describes an inventory monitoring system that uses image analysis confidence threshold values to determine a change in the state of monitored inventory, wherein said image analysis is used when the system has “high confidence” [above a confidence threshold] in the data gathered from a comparison of a first and second image).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate decision making based on confidence in said decision being above a threshold in a system that makes decisions based in part on threshold values, thereby increasing the accuracy and the efficiency of the system.,
determine, by a CV component, an amount of the contents remaining within the container (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
compare, by a manager component the amount of the contents remaining within the container against a consumption pattern threshold, the consumption pattern threshold defining a minimum amount remaining of the contents that does not generate an alert, the consumption pattern threshold being based on an average rate the contents have previously been consumed (See Minvielle ¶ [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given consumable item and other usage patterns and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking); and 
based at least on determining that the amount of the contents remaining within the container is below the consumption pattern threshold (See Minvielle ¶ [0336] - describes the system determining usage patterns, [0345] - describes the system analyzing images to identify item contents remaining in their respective containers based on compared optical data, [0346] - describes the system sending a user constantly updated inventory information [an alert] when sensed conditions of the observed area change and [0371] - describes the system using a threshold detector to send an alert when certain measured attributes are beyond their limits),
While Minvielle teaches monitoring available amounts of products in containers through computer vision, Minvielle does not explicitly teach automatically place an order for the type of content via an eCommerce interface, wherein an ordered amount of the type of content is determined by the CV component.  This is taught by Kakani (See ¶ [0022] -describes a vision based sensors to track consumer items, [0050-0053] - describes a system for replenishing household grocery items based usage patterns and different thresholds relating to criticality of a particular item, wherein said criticality is based on a shelf life or amount remaining of a particular item and said replenishment is executed through a user interface, [0064-0066] - describes the system placing orders automatically through web browsers communicating over networks).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatic item replenishment capability in a system that tracks conditions of said items and alerts a user when said item conditions trigger item replenishment, thereby increasing the accuracy and the efficiency of the system.
Regarding Claim 2, modified Minvielle teaches:
The system of claim 1 wherein the alert further comprises a user notification that the identified type of content of the detected container is low (See Minvielle ¶ [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given consumable item and other usage patterns and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking).
Regarding Claim 3 and 12, modified Minvielle teaches:
The system/ method of claim 1 and 10 wherein the first location includes/ container is a refrigerator unit/ pantry (See Minvielle ¶ [0461] - describes the system located in multiple areas, including at least a refrigerator and a pantry).
Regarding Claim 4 and 13, modified Minvielle teaches:
The system/ method of claim 1 and 10 further comprising: 
a second camera in a second location; 
wherein the instructions are further operative to: 
receive imagery from the second camera; and 
wherein detecting a container within the imagery comprises detecting a container within the imagery received from the first camera or received from the second camera (See Minvielle ¶ [0362] - describes the system using more than one optical sensor to compile a 3D image of an item in the refrigerator to assess the condition of said item).

Regarding Claim 5 and 14, modified Minvielle teaches:
The system/ method of claim 1 and 10 wherein the instructions are further operative to: 
determine whether the container includes a label (See Minvielle ¶ [0377] - describes the system detecting labels, among other product identifiers); and 
based at least on determining that the container does hold a label, performing an optical character recognition (OCR) process on the label (See Minvielle ¶ [0383] - describes the system using an optical sensor to recognize various characteristics of a product label).
Regarding Claim 6 and 15, modified Minvielle teaches:
The system/ method of claim 5 and 14 wherein identifying the type of content within the container is based at least in part on results of performing an OCR process on the label (See Minvielle ¶ [0383] - describes the system identifying contents of a package based on the optical characteristics on the label).
Regarding Claim 7 and 16, modified Minvielle teaches:
The system/ method of claim 1 and 10, wherein the consumption pattern threshold further includes a current consumption rate of the identified type of content, and wherein the instructions are further operative to: 
based at least on the amount of the identified type of content remaining within the container and a prior remaining amount as determined from prior imagery, calculate an updated current consumption rate of the identified type of content (See Minvielle ¶ [0336] - describes the system using optical sensors to determine consumption rates, [0345-0346] - describes the system collecting real-time usage information based on sensed changes after a triggering event and [0443] - describes the system calculating and updating a degradation rate of a food item, which has been shown to be a factor for inventory tracking of said system).

Regarding Claim 8 and 17, modified Minvielle teaches:
The system/ method of claim 7 and 16 wherein the instructions are further operative to: 
based at least on the updated current consumption rate of the identified type of content, adjust the consumption pattern threshold (See Minvielle ¶ [0094-0095] - describes the system tracking consumption and adjusting consumption thresholds before a product is wasted).
Regarding Claim 9 and 18, modified Minvielle teaches:
The system/ method of claim 7 and 16 wherein the instructions are further operative to: based at least on the updated current consumption rate of the identified type of content, adjust a time interval for imagery collection (See Minvielle ¶ [0345] - describes the system tracking weight of an item in storage and triggering an optical sensor to gather information when said weight or said item changes, signifying consumption).
Regarding Claim 11, modified Minvielle teaches:
The method of claim 10 wherein the alert comprises a brand or type of the contents for the order, the brand or type determined from at least one of a container label (See Minvielle ¶ [0382] - describes the system identifying items based on characteristics of product packaging including brand names of said items) or an order history associated with a user data store of the eCommerce site (See Minvielle ¶ [0116] - describes the system operating on virtual internet marketplaces and traditional marketplaces, [0254-0256] - describes the system preparing a shopping list for a consumer based on information from a consumer database that includes learned consumer preferences from previous purchases or a desired recipe and transmitting said list to a grocery store where said consumer can pick up or arrange for delivery of the items on said list).
Regarding Claim 19, Minvielle teaches:
One or more computer storage devices having computer-executable instructions stored thereon for generating customized alerts with computer vision (CV) and machine learning (ML), which, on execution by a computer, cause the computer to perform operations comprising (See Minvielle ¶ [0459-0460] - describes the system operating through a processor on a computer readable medium, [0377] - describes a CV and ML system and [0348] - describes the system generating alerts based available individual conditions): 
receiving imagery from a first camera; 
detecting a container within the imagery (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
determining whether the container includes a label (See Minvielle ¶ [0377] - describes the system detecting labels, among other product identifiers); and 
based at least on determining that the container does include the label, performing an optical character recognition (OCR) process on the label (See Minvielle ¶ [0383] - describes the system using an optical sensor to recognize various characteristics of a product label); 
identifying, by a CV component, contents within the container based at least in part on the OCR process on the label, wherein identifying the type of content further comprising (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product and [0383] - describes the system identifying contents of a package based on the optical characteristics on the label): 
While Minvielle relies on varying degrees of accuracy and threshold values to make decisions about extracted data from captured images, Minvielle does not explicitly teach: calculating a confidence value; comparing the confidence value to a confidence threshold; responsive to the confidence value being lower than the confidence threshold,  This is taught by Goldstein (See Col. 41 line 15 - Col. 42 line 18 - describes an inventory monitoring system that uses image analysis, confidence threshold values and human interaction to determine a change in the state of monitored inventory, wherein said human interaction is used when the system has “low confidence” [below a confidence threshold] in the data gathered from a comparison of a first and second image).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a corrective action in a system that makes decisions when said system does not have enough confidence to make said decision, thereby increasing the accuracy and the efficiency of the system through training.
Further, Minvielle teaches: sending a prompt for user verification, wherein the user verification is used to further train the CV component (See Minvielle ¶ [0416-0417] - describes the system prompting a user through an interface for corrections to identified products to further refine the training of the machine learning models used for product identification); 
While Minvielle relies on varying degrees of accuracy and threshold values to make decisions about extracted data from captured images, Minvielle does not explicitly teach:
responsive to the confidence value being at or above the confidence threshold This is taught by Goldstein (See Col. 41 line 15 - Col. 42 line 18 - describes an inventory monitoring system that uses image analysis confidence threshold values to determine a change in the state of monitored inventory, wherein said image analysis is used when the system has “high confidence” [above a confidence threshold] in the data gathered from a comparison of a first and second image).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate decision making based on confidence in said decision being above a threshold in a system that makes decisions based in part on threshold values, thereby increasing the accuracy and the efficiency of the system.,
determining, by the CV component, an amount of the identified contents remaining within the container (See Minvielle ¶ [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); and
comparing the amount of identified contents remaining within the container against a consumption pattern threshold (See Minvielle ¶ [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given consumable item and other usage patterns and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking); and 
based at least on determining that the amount of the identified contents remaining within the container is below the consumption pattern threshold (See Minvielle ¶ [0336] - describes the system determining usage patterns, [0345] - describes the system analyzing images to identify item contents remaining in their respective containers based on compared optical data, [0346] - describes the system sending a user constantly updated inventory information [an alert] when sensed conditions of the observed area change and [0371] - describes the system using a threshold detector to send an alert when certain measured attributes are beyond their limits). 
While Minvielle teaches monitoring available amounts of products in containers through computer vision, Minvielle does not explicitly teach automatically place an order for the type of content via an eCommerce interface, wherein an ordered amount of the type of content is determined by the CV component.  This is taught by Kakani (See ¶ [0022] -describes a vision based sensors to track consumer items, [0050-0053] - describes a system for replenishing household grocery items based usage patterns and different thresholds relating to criticality of a particular item, wherein said criticality is based on a shelf life or amount remaining of a particular item and said replenishment is executed through a user interface, [0064-0066] - describes the system placing orders automatically through web browsers communicating over networks).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatic item replenishment capability in a system that tracks conditions of said items and alerts a user when said item conditions trigger item replenishment, thereby increasing the accuracy and the efficiency of the system.
Regarding Claim 20, modified Minvielle teaches:
The one or more computer storage devices of claim 19 wherein the operations further comprise: 
based at least on the amount of the contents remaining within the container and a prior remaining amount as determined from prior imagery, calculating a consumption rate (See Minvielle ¶ [0336] - describes the system using optical sensors to determine consumption rates); and based at least on the calculated consumption rate, adjusting the consumption pattern threshold (See Minvielle ¶ [0094-0095] - describes the system tracking consumption and adjusting consumption thresholds before a product is wasted).

Response to Remarks
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-20, the rejection under 35 U.S.C. § 101 is withdrawn.  The amendments made to the claims showing distinct steps of calculating confidence values, comparing said confidence values to a threshold and using the result of said comparison to execute different actions by the computer vision and machine learning system disclosed by the instant application is significantly more than an abstract idea.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims 1-20 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Goldstein and Kakani in the invention of Minvielle, as a whole. 
While the Applicant asserts that Minvielle does not teach “calculating a confidence value and comparing the confidence value to a confidence threshold”, these features are taught by Goldstein, as noted above regarding independent claims 1, 10 and 19. 
Contrary to the Applicant’s assertion that Minvielle does not teach “sending a prompt to a user for verification and using the verification to further train the CV component”, Minvielle, as noted above regarding independent claims 1, 10 and 19, teaches the use of operator input as a corrective measure when the system is not confident enough in the results it obtained during the training process.  This is further echoed by Goldstein as noted above regarding independent claims 1, 10 and 19.
Contrary to the Applicant’s assertion that Minvielle or Kakani does not teach “automatically place an order for the type of content via an eCommerce interface, wherein an ordered amount of the type of content is determined by the CV component”, these limitations are taught by Kakani as noted above regarding independent claims 1, 10 and 19 by showing an inventory control system that uses at least vision sensors to identify products of a household inventory and order replacement items when the system predicts replacement is needed based on observed usage patterns.  The applicant is reminded that the references of Minvielle, Goldstein and Kakani need to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687